Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to: Amendment, filed 05/01/2019; Information Disclosure Statement, filed 03/30/2021.
Claims 38-46 and 53-55 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 38 recites the following combination of features:
A system comprising: at least one processing unit; and at least one memory storing computer-executable instructions that, when executed by the at least one processing unit, cause the system to: identify an image within a cell of a spreadsheet, wherein the image is associated with one or more parameters, the one or more parameters including a first parameter that is not included in the spreadsheet; receive a selection of a charting function; in response to the selection, create a chart based on the one or more parameters; incorporate the image into the chart; in response to a user input within the cell, receive a change to the first parameter not included in the spreadsheet via a parameter manipulating interface; and automatically apply the change of the first parameter to both the image within the cell of the spreadsheet and the image within the chart incorporated with the image.
The prior art, Peters, U.S. Pub. No. 2006/0288284 A1, teaches a transformation of numerical values from a selected portion (by a user) of the original spreadsheet to be depicted as 
Waldman, U.S. Pub. No. 2013/0117651 A1, teaches that a gadget may be bound to a range of one or more cells in a spreadsheet (par. 0031-32; 0056).  Waldman teaches that the gadget may search content obtained from outside of the spreadsheet and provide, display, and store results from the search within the spreadsheet (par. 0041-0042). Waldman teaches that the gadget may be a named item object in the spreadsheet such that the gadget may be viewed or displayed differently from other objects (par. 0034; 0042-0043); Waldman teaches that the object sources including gadgets may include an image or a chart (par. 0042-0043; Fig. 4).  Waldman teaches that the data source may be automatically or manually selected (par. 0047-0048).
U.S. Patent No. 7,627,812 B2 to Chamberlain teaches that a range of cells can be formatted using icon style variable formatting where icons may be associated with subsets of the range of values associated with the range of cells (col. 6, l. 20-27; Fig. 6A). Chamberlain teaches an input dialog with which a user may specify the parameters of a variable format for a cell range, where a user can select an icon set and apply value ranges for each of the icons, modify the icon style, and replace a cell’s value with the determined icon (col. 6, l. 27-39). Chamberlain teaches additional icon sets (col. 6, l. 49-col. 7, l. 6).
in response to a user input within the cell, receive a change to the first parameter not included in the spreadsheet via a parameter manipulating interface; and automatically apply the change of the first parameter to both the image within the cell of the spreadsheet and the image within the chart incorporated with the image. 
Applicant’s arguments regarding Chamberlain and the prior art have been fully considered and are persuasive (Remarks, filed 12/15/2021, pages 6-8). Neither Peters, Waldman, nor Chamberlain teach the separate images to be changed in both a cell and a chart as claimed in claim 38, along with the particular combination of features recited in claim 1. Therefore, it would not have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined Peters, Waldman, and Chamberlain to arrive at the invention claimed in claim 38.
Dependent claims 39-46 and 53-55 depend from claim 38 and recite additional features which are allowable at least for the same reasons as set forth for their parent claim. For these reasons, and the reasons of record, it is believed that claims 38-46 and 53-55 should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Varshney et al., “FINESSE: A Financial Information Spreadsheet” copyright 1996 IEEE, pages 70-73.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIA L TAPP/Primary Examiner, Art Unit 2144